DETAILED ACTION
This is the Second First Office Action on the Merits during examination and is directed towards claims 1-20 as filed on 10/08/2021.

Upon consideration of the 05/24/2022 RCE and IDS, the previous 03/30/2022 notice of allowability of claims 1-20 is withdrawn because, the newly cited references appear to teach the claimed invention was known in analogous art as expounded upon below.  

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest possible effective filing date is 04/11/2018 (20180411).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to PROVISIONAL APPLICATION NUMBER 62/729,087 filed on 09/10/2018

This application claims priority to PROVISIONAL APPLICATION NUMBER 62/656,143 filed on 04/11/2018



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 05/24/2022 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted PTOL-1449(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Response to Amendments/Arguments
Applicant’s 05/24/2022 RCE and IDS have been carefully considered and entered.  Upon  consideration of the newly cited references the 03/30/2022 and 02/24/2022 Notices of Allowance of claims 1-20 have been withdrawn and new grounds of rejection are made in view of US 20170059336 A1 to Huang; Shih-Chia et al. (Huang) and Lomas, Natasha, “RideGuru includes driver payouts in its price comparison service for ride hailing apps”, September 23, 2016, https://techcrunch.com/2016/09/23/rideguru-includes-driver-payouts-in-its-price-comparison- service-for-ride-hailing-apps/, herein "Lomas" (Year: 2016) and US 20150324720 A1 to Briggs; Ryan M. et al. (Briggs).

Claim Objections
Claim 11 is objected to because it contains the grammatically incorrect phrase “the plurality of company”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170059336 A1 to Huang; Shih-Chia et al. (Huang)  in view of Lomas, Natasha, “RideGuru includes driver payouts in its price comparison service for ride hailing apps”, September 23, 2016, (Lomas) and further in view of US 20150324720 A1 to Briggs; Ryan M. et al. (Briggs).

Regarding claims 1, 11 and 17 Huang teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    564
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    577
    483
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    332
    272
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    389
    294
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    385
    494
    media_image5.png
    Greyscale


and associated descriptive texts including for example paragraphs:
“[0023] FIG. 1 is a schematic diagram of a dispatch system for autonomous vehicles according to an embodiment of the invention. Referring to FIG. 1, the dispatch system 100 of the present embodiment includes a plurality of autonomous vehicles 110_1-110_n (where n is a positive integer greater than 1, which can be determined by a system planner) and a dispatch control center 120.

[0024] To be specific, each of the autonomous vehicles 110_1-110_n includes a communication unit 112 and a control unit 114. The communication unit 112 is configured to obtain a vehicle location information of itself, and configured to communicate with other autonomous vehicles 110_2-110_n. In the present embodiment, the communication unit 112 is, for example, a wireless network module, which can communicate with the other autonomous vehicles 110_2-110_n through a wireless network (for example, 3G, 4G, GPRS, etc.), and read a GPS location info nation and a geographic information of itself to serve as the vehicle location information.

[0025] The control unit 114 is configured to obtain a vehicle available information of itself, and controls driving of the autonomous vehicle. In the present embodiment, the control unit 114, for example, includes a driving control module, an identity identification module, a payment module, a radar module and a camera module. In other words, the vehicle available information may include information indicating whether the vehicle is in a transportation status and information indicating a current transportation object 10, etc.

[0053] Moreover, in case of the application of transporting passengers, the autonomous vehicle may further perform the carpool pairing according to interpersonal network information of each passenger. To be specific, the autonomous vehicle may calculate a social relevance of each of the passengers according to the interpersonal network information recorded in the transportation request messages, and pairs the passengers according to the social relevance. For example, when the autonomous vehicle performs the carpool pairing, the autonomous vehicle may first read contact information, community website information, etc. of mobile devices of the passengers, so as to determine whether the passengers providing the carpool request have a high social relevance such as to be mutual acquaintance/to have a common friend/to be in a same company/to be in a same college, etc. If some passengers have the high social relevance, theses passengers are paired for riding a same autonomous vehicle. According to such carpool pairing method, the carpooled passengers may have a closer life circle, so as to improve a carpool experience of the passengers. It should be noted that the social relevance of the present embodiment is not limited to the aforementioned range, and under the information range obtained from the interpersonal network information or other passenger information, a passenger age, a passenger sex, a passenger interest, or even a personal record (for example, a criminal record) can all be taken as the social relevance, and the autonomous vehicles can perform the carpool pairing according to the above social relevance, which is not limited by the invention.” (Emphasis added),

a computer-implemented method for controlling autonomous vehicles in Fig. 1 above and paras [0023]+, items 110_n, A computing system comprising: one or more processors 210; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations comprising: 
obtaining, by a computing system that comprises one or more computing devices, data associated with a plurality of service entities, such as “location data” that determines the closest “one of the autonomous vehicles 110_1-110_n “, wherein each service entity is associated with a provision, i.e. carpooling of passengers or hauling cargo, or vehicle requirements of one or more vehicle services such as the amount of space for the number of carpoolers or size/weight of the “Cargo” as explained in Fig. 8 step S710-S720 and paras:
“[0026] The dispatch control center 120 of the present embodiment may control the dispatch of the autonomous vehicles 110_1-110_n according to a transportation request message sent by the transportation object, so as to assign a suitable one of the autonomous vehicles 110_1-110_n for transporting the transportation object to the destination in case of unmanned driver. The transportation object is, for example, a passenger or cargo, which is not limited by the invention. 

[0030] In the present embodiment, the transportation request message TRM may include a location information (for example, a start location and an destination location) of the transportation object 10, a time information (for example, a transportation departure time) and other transportation conditions (for example, a route planning method, a road type restriction, etc.) set by the user.

[0032] In another exemplary embodiment, the autonomous vehicles 110_1-110_n may also dynamically determine whether to serve as the dispatch control center. For example, each of the autonomous vehicles 110_1-110_n may calculate a distance between itself and the transportation object 10 when receiving the transportation request message TRM, such that one of the autonomous vehicles 110_1-110_n that is the closest to the transportation object 10 sets itself as the designated dispatch vehicle and heads for transporting the transportation object 10. Meanwhile, the one of the autonomous vehicles 110_1-110_n serving as the designated dispatch vehicle may transmit the scheduling signal DS to the other autonomous vehicles 110_1-110_n to notify the other autonomous vehicles 110_1-110_n that a vehicle has set forth for implementing the transportation, so as to avoid repeat dispatch. In other words, in the present exemplary embodiment, one of the autonomous vehicles 110_1-110_n that is the closest to the transportation object 10 is selected as the dispatch control center.

 [0053] Moreover, in case of the application of transporting passengers, the autonomous vehicle may further perform the carpool pairing according to interpersonal network information of each passenger.”; 

determining, by the computing system and based at least in part on the data associated with the plurality of service entities (110_1-110_n ), a first service entity of the plurality of service entities for which an autonomous vehicle is to perform a first vehicle service, i.e. the “closest vehicle” becomes the “first vehicle” for accepting the carpooling service request as explained in para:
“[0026] “so as to assign a suitable one of the autonomous vehicles 110_1-110_n for transporting the transportation object to the destination in case of unmanned driver “ 

[0032] “…In other words, in the present exemplary embodiment, one of the autonomous vehicles 110_1-110_n that is the closest to the transportation object 10 is selected as the dispatch control center. “ and

[0051] Referring to FIG. 8, first, when the autonomous vehicles receive a plurality of transportation request messages sent by different transportation objects (step S710), the autonomous vehicles first determine whether the transportation objects have a carpool request according to the transportation request messages (step S720). If the determination result is negative, different autonomous vehicles are respectively dispatched to transport the different transportation objects according to the aforementioned scheduling assignment method and route planning method of the embodiments of FIG. 1 to FIG. 7 (step S730). On the other hand, when the autonomous vehicles determine that the transportation objects all have a carpool request, the autonomous vehicles perform carpool pairing according to the transportation request messages (step S740), so as to transport the paired transportation objects by using a same designated dispatch vehicle (step S750).”; 

indicating, by the computing system to a remote computing system associated with the first service entity (110_1-110_n ),, that the autonomous vehicle (110_1-110_n ), is available to perform the first vehicle service for the first service entity (110_1-110_n ), in paras [0023-25] above and para [0051]:
“On the other hand, when the autonomous vehicles determine that the transportation objects all have a carpool request, the autonomous vehicles perform carpool pairing according to the transportation request messages (step S740), so as to transport the paired transportation objects by using a same designated dispatch vehicle (step S750).”

obtaining, by the computing system, data indicative of a vehicle service assignment associated with the first service entity in para [0032] above:
 “Meanwhile, the one of the autonomous vehicles 110_1-110_n serving as the designated dispatch vehicle may transmit the scheduling signal DS to the other autonomous vehicles 110_1-110_n to notify the other autonomous vehicles 110_1-110_n that a vehicle has set forth for implementing the transportation, so as to avoid repeat dispatch.”, 

wherein the vehicle service assignment is indicative of the first vehicle service such as a carpooling request or a request for cargo transport in para [0025] “control unit 114 is configured to obtain a vehicle available information of itself… In other words, the vehicle available information may include information indicating whether the vehicle is in a transportation status and information indicating a current transportation object 10, etc.” (Emphasis added).  

While Huang appears to expressly teach as explained above that the “service entities” connote the autonomous transportation vehicles 110_1-110_n, themselves acting as dispatch control centers, Huang is silent as to who owns the plurality of the autonomous vehicles (110_1-110_n ).

Accordingly, Huang does not appear to expressly disclose that the “data” is data associated with a plurality of companies, 
wherein each company is a service entity among a plurality of service entities associated with a provision of one or more vehicle services; 
determining, by the computing system and based at least in part on the data associated with the plurality of companies, 
a first service entity of the plurality of service entities for which an autonomous vehicle is to perform a first vehicle service and wherein each company in the plurality of company coordinates a provision of one or more vehicle services.

However in analogous art Lomas teaches many of the claimed limitations above including that it was known in for example the Figure(s) and associated descriptive texts below:

    PNG
    media_image6.png
    841
    962
    media_image6.png
    Greyscale

For a computer-implemented method to control “autonomous vehicles” wherein given the broadest reasonable interpretation (BRI) the “taxi” and “Uber” above are “autonomously vehicles” because they are being “autonomously driven by a driver” , comprising: 
obtaining, by a computing system that comprises one or more computing devices, data associated with a plurality of companies given the BRI connotes the “data” regarding the “costs” to use each specific rideshare service see Lomas:
“In terms of ride-sharing services covered by RideGuru so far, it’s: Uber, Lyft, Curb, Hailo, Ola, Fasten, Didi Chuxing, Flywheel, Go-Jek, Grab, MyTaxi, RideAustin, InstaRyde — across more than 70 countries and “thousands” of cities.”, 

wherein each company is a service entity among a plurality of service entities associated with a provision of one or more vehicle services such as the “ridesharing services” taught in Lomas above; 
determining, by the computing system and based at least in part on the data associated with the plurality of companies, a first service entity of the plurality of service entities for which an autonomous vehicle is to perform a first vehicle service as show in the figure above wherein it is understood that out of the companies listed in Lomas above only those companies that offer ridesharing services in the area requested by the users origin and destination that are capable of providing ridesharing services for the user will be selected and displayed on the user’s smartphone; 
wherein each company in the plurality of company coordinates a provision of one or more vehicle services wherein it is understood that each rideshare company coordinates each of its own drivers that are signed up to work for them,
indicating, by the computing system to a remote computing system associated with the first service entity, that the autonomous vehicle is available to perform the first vehicle service for the first service entity is again inherently required in order to even offer to hail a vehicle indicated in the figure above wherein it is understood that while only 4 options are shown, Lomas teaches “: Uber, Lyft, Curb, Hailo, Ola, Fasten, Didi Chuxing, Flywheel, Go-Jek, Grab, MyTaxi, RideAustin, InstaRyde — across more than 70 countries and “thousands” of cities”; and 
obtaining, by the computing system, data indicative of a vehicle service assignment associated with the first service entity, wherein the vehicle service assignment is indicative of the first vehicle service as set forth in for example the figure above wherein it is understood that upon selection of “HAIL UBER…” the “data” is indicative of a rideshare request with an origin and destination that a user has selected on their smartphone by clicking on “HAIL UBER…”, which then causes a vehicle that was used to indicate in the offer to be hailed to be assigned to the user.

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of ridesharing companies assigning specific vehicles to pick-up (start) and drop-off (end-point) users in order to fulfill ridesharing requests as taught by at least Lomas above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous vehicles of Huang would include the ability to be owned by the ridesharing companies above to automatically respond to users requests as taught by Lomas as known in the art. Combining the teachings of Lomas and Huang would provide the express benefit of saving money by allowing the rideshare/cargo users of Huang to be able to select the lowest fare available for their journey as taught by Lomas.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Lomas to and modify the prior art of Huang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

While it is considered that the combination of Huang and Lomas teach the claimed invention as explained above, further search and consideration has discovered that Briggs teaches many of the claimed limitations as well.  For example, Briggs teaches in the figures below:


    PNG
    media_image7.png
    557
    685
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    614
    520
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    743
    520
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    389
    471
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    372
    468
    media_image11.png
    Greyscale

computer-implemented method for controlling autonomous vehicles, comprising: 
obtaining, by a computing system that comprises one or more computing devices, data associated with a plurality of companies such as “ roadside assistance services, such as ONSTAR, services offered by dealerships, and/or services offered by car clubs (e.g., AAA)”, wherein each company is a service entity among a plurality of service entities associated with a provision of one or more vehicle services in figure 4A steps 401-415 and fig. 4C steps 429-435 and paras:
[0004] A disabled vehicle can be a stressful situation, and thus, some drivers and passengers have previously signed up for, and/or pre-paid for, roadside assistance services, such as ONSTAR, services offered by dealerships, and/or services offered by car clubs (e.g., AAA). Despite these organizations, there is still a demand for fast and reliable roadside assistance. When people call for a tow truck, they would like an assurance that the tow truck will arrive within a certain period of time, so they are not waiting in limbo. Some, or all, organizations might not be capable of offering such an assurance because they do not own their own fleet of tow trucks and/or because it would be too costly to maintain a large enough fleet. Those organizations that rely on outside companies to supply the tow trucks and employ the tow truck operators may particularly have difficulty providing such an assurance because the time it takes to find an available and suitable tow truck once a request for service is received may significantly vary.
[0047] The method of FIG. 4 may begin with a step 401 of configuring and/or registering the computing devices of the roadside assistance management system. For example, configuring a mobile computing device 100m of a customer or serviceman may include installing an appropriate roadside assistance management program thereon. Each computing device may install a different version of the roadside assistance management program depending on its platform. For example, a computing device running the iOS™ operating system may download a different version of the roadside assistance management program than a device running the ANDROID™ operating system. Also, in some cases, step 401 may include downloading the roadside assistance management program onto a mobile computing device 100m, vehicle computing device 100v, or service provider computing device 100p from an administrative computing device 100a or application server 304 via the network 301.”; 

determining, by the computing system and based at least in part on the data associated with the plurality of companies, a first service entity of the plurality of service entities for which an autonomous vehicle is to perform a first vehicle service in Fig. 4C step 435 in para:
“[0069] At step 435, the roadside assistance management system (e.g., the application server 304) may identify the appropriate service vehicle 303, service provider, and/or base station 220. The determination of step 435 may depend on the location and/or type of service determined in steps 431 and 433. In some cases, the system may determine a particular service vehicle 303 from among all available service vehicles 303. Each service vehicle 303 may be associated with a unique identifier. The roadside assistance management system may assign these identifiers to the service vehicles 303 in steps 401 or 403.”; 

wherein each company in the plurality of company coordinates a provision of one or more vehicle services. wherein it is understood that different dealerships, and AAA subscription levels inherently do only offer certain “provisions” such as 100 mile or 10 mile free towing twice per year (AAA) or lifetime oil change/tire rotations for some dealerships;
indicating, by the computing system to a remote computing system associated with the first service entity, that the autonomous vehicle is available to perform the first vehicle service for the first service entity in Fig. 4C steps 425-437-439-441 and Fig. 7; and 
obtaining, by the computing system, data indicative of a vehicle service assignment associated with the first service entity, wherein the vehicle service assignment is indicative of the first vehicle service in Fig. 4C steps 439 YES through 467.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of identifying an appropriate service vehicle or service provider based on the vehicle services require by a user as taught by at least Briggs:
“[0003] Vehicles, such as automobiles, may become disabled during a trip as a result of, for example, a vehicle malfunction, a flat tire, and/or an accident. When these events occur, many drivers and/or passengers will attempt to call a tow truck company for assistance. In some cases, people do not know the name and/or telephone number of a tow truck company. This may be especially true when people travel outside a region they usually travel. With the proliferation of smartphones (and other portable devices), many people can now look up the names and telephone numbers of tow truck companies. Still, people may have difficulty determining which tow truck company is closest to the vicinity where there vehicle is disabled. Even if a person is able to determine the closest to tow truck company based on its address, this might not be an accurate indication of the closest available tow truck or which tow truck could respond the quickest. For example, a tow truck company nearest a disabled vehicle might not have a tow truck ready to provide assistance. Also, depending on the situation, certain equipment or skilled tow truck operators may be needed. Therefore, the closest tow truck might not always be able to provide the fastest solution. 


Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous vehicle of the combination of Huang and Lomas would include the ability to automatically hail a tow truck and a replacement autonomous taxi vehicle to continue to transport the user when the first vehicle experiences a failure such as a flat tire as taught by Briggs as known in the art.  Further, an autonomous tow truck of Huang as taught by Briggs could be “relied upon” by several different companies to service any number of vehicles from different companies.  That is, as filtered through the knowledge of one of ordinary skill in the art, an autonomous tow truck or service vehicle of Briggs could be relied upon to be contracted by any number of companies to perform any number of vehicle services including acting as a taxi for ridesharing as it goes from one location to another.  Allowing a tow-truck of Briggs to rideshare would offset the operating costs and save money for the tow-truck as it drives around from one location to another all day fixing broken vehicles.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Briggs to and modify the prior art combination of Huang and Lomas as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.


Regarding claim 2 and the limitation the computer-implemented method of claim 1, wherein the computing system is located onboard the autonomous vehicle see Huang Fig. 1 and para [0024] above.  

Regarding claim 3 and the limitation the computer-implemented method of claim 2, further comprising: causing, by the computing system, the autonomous vehicle to initiate a motion control in accordance with the vehicle service assignment see Huang para [0025] above” The control unit 114 is configured to obtain a vehicle available information of itself, and controls driving of the autonomous vehicle.” 

Regarding claim 4 it is considered that the combination of Huang, Lomas and Briggs above teach the limitation the computer-implemented method of claim 2, wherein obtaining the data associated with the plurality of companies comprises: 
obtaining the data associated with the plurality of companies from a computing system of a third party associated with the autonomous vehicle see the figures of Lomas above which is inherently a computing system of a third party, 
wherein the data associated with the plurality of companies comprises data identifying the first service entity for the autonomous vehicle see the figures of Lomas above as well as Huang para [0053] above wherein it is understood that the data from the third parties connotes at least the community website information, etc. “For example, when the autonomous vehicle performs the carpool pairing, the autonomous vehicle may first read contact information, community website information, etc. of mobile devices of the passengers, so as to determine whether the passengers providing the carpool request have a high social relevance such as to be mutual acquaintance/to have a common friend/to be in a same company/to be in a same college, etc.”.  
The obviousness to combine in the rejection of corresponding parts of claim 1 above is incorporated herein by reference.  

Regarding claim 5 and the limitation the computer-implemented method of claim 4, wherein the autonomous vehicle is included in a fleet of autonomous vehicles associated with the third party, and wherein the autonomous vehicle is included within a subset of the fleet of autonomous vehicles that are designated for the first service entity see Huang Figure 8 and para [0051]:
 “…. If the determination result is negative, different autonomous vehicles are respectively dispatched to transport the different transportation objects… On the other hand, when the autonomous vehicles determine that the transportation objects all have a carpool request, the autonomous vehicles perform carpool pairing according to the transportation request messages (Huang step S740), so as to transport the paired transportation objects by using a same designated dispatch vehicle (Huang step S750)”

And the teachings of Lomas and Briggs with regard to, inter alia the number of ridesharing service providers and Briggs with regard to, inter alia a tow-truck or specialist being assigned to the users request in the obviousness to combine in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  

Regarding claim 6 see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein the combination of Huang, Lomas and Briggs teach the limitation the computer-implemented method of claim 1, wherein the data associated with the plurality of companies comprises at least one of 
historic vehicle service data, i.e. “already in process of transportation”, see Huang para:
“[0029] The aforementioned optimised scheduling assignment is to consider a transportation demand of the transportation object 10, the time and cost for each of the autonomous vehicles 210_1-210_n heading for implementing the transportation and whether each of the autonomous vehicles 210_1-210_n is already in the process of transportation, so as to determine the most suitable one of the autonomous vehicles 210_1-210_n for implementing the transportation service through a comprehensive determination.” 

current vehicle service data, in Huang para [0029] above, i.e. the current and closest location of each vehicle and already in process of transporting, 
vehicle service compensation data, in Huang para [0029] above, i.e. “cost for each” and para [0025] “ a payment module” the figure of Lomas above,
future vehicle service data, in Huang para:
“[0056] In the present embodiment, the designated dispatch vehicle 110 calculates a route C as the optimised transportation route according to the start locations SL1-SL3 and the destination locations of the passengers 10_1-10_3, such that the designated dispatch vehicle 110 first transports the passenger 10_1, and then transports the passengers 10_2 and 10_3 along the route, and drops off the passenger 10_1 at the start location SL3 of the passenger 10_3.”

data indicative of one or more vehicle service quotas, i.e. optimized driving route to improve efficiency, in Huang para [0054]:
“In the step S750 of transporting the paired transportation objects, the autonomous vehicle performs overlap comparison on the respective optimised driving routes of the different transportation objects, so as to plan an optimal carpool/transportation route to improve a transportation efficiency of the transportation objects.”

Regarding claim 7 and the limitation the computer-implemented method of claim 6, see the rejection of corresponding parts of claim 6 above incorporated herein wherein determining the first service entity is taught in the combination of Huang, Lomas and Briggs above, especially Huang para [0029] above “to determine the most suitable one of the autonomous vehicles 210_1-210_n for implementing the transportation service through a comprehensive determination.” And comprises applying at least one of 
a first weight to the historic vehicle service data see Huang para [0029] above, 
a second weight to the current vehicle service data, see Huang para [0029] above,
a third weight to the vehicle service compensation data, see Huang para [0029] above,
a fourth weight to the future vehicle service data, see Huang para [0029] above, 
a fifth weight to the data indicative of the one or more vehicle service quotas, see Huang para [0054] above, or 
a sixth weight to the data indicative of the one or more vehicle service incentives see Huang para [0054] above and determining “the most suitable autonomous vehicle… through a comprehensive determination”.  

Regarding claim 8 and the limitation the computer-implemented method of claim 1, wherein determining the first service entity comprises determining that the autonomous vehicle is to solely perform the one or more vehicle services for the first service entity during a first time period see Huang “The route setting conditions are, for example, a driving route requirement, a driving time requirement” in Huang para:
“[0039] Moreover, under the architecture of the dispatch system 100 of the present embodiment, each of the autonomous vehicles 110_1-110_n itself has the route planning capability of the dispatch control center, so that one of the autonomous vehicles 110_1-110_n assigned as the designated dispatch vehicle may plan an optimised driving route according to a start location and an destination location of the transportation object 10 and the route setting conditions. The route setting conditions are, for example, a driving route requirement, a driving time requirement and/or a driving expense requirement set by the passenger, or a cargo delivery time, etc., set by a logistics practitioner.”

And the teachings of Briggs with regard to the type of vehicle and the service that is being performed.  For example a tow truck may be able to rideshare on its way to service a vehicle but not be able to rideshare when also towing a vehicle because of insurance purposes of preventing a rideshare passenger from distracting the driver of the tow-truck while towing a vehicle.  
The obviousness to combine Briggs with Huang and Lomas in the rejection of corresponding parts of at least claim 1 above is incorporated herein by reference.  

Regarding claim 9 and the limitation the computer-implemented method of claim 8, further comprising: determining, by the computing system, a second service entity of the plurality of service entities for which the autonomous vehicle is to perform a second vehicle service see Huang Figure 8 above and the reference entoto with regard to “carpooling” and Lomas with regard to the different ridesharing services that an autonomous taxi of Huang could offer.  Further, see the teachings of Briggs with regard to the different companies such as AAA etc. partnering with local service providers with regard to towing and servicing vehicles in their geographic region and range of providing service, as explained in the obviousness to combine in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  

Regarding claim 10 and the limitation the computer-implemented method of claim 9, further comprising: after a first time period, indicating, by the computing system to a second remote computing system associated with the second service entity, that the autonomous vehicle is available to perform the second vehicle service for the second service entity see the Huang reference with regard to “carpool pairing” and wherein it is understood that the “pairing” process connotes indicating to each user 10 the “pick-up” locations, see Huang para:
“[0052] Regarding the carpool pairing of the step S740 of the present embodiment, the autonomous vehicle basically performs the carpool pairing according to the start locations and the destination locations of the different transportation objects, and determines a pick-up and transportation sequence, such that the transportation objects with close start locations and destination locations can be paired and transported by a same autonomous vehicle, so as to improve a usage efficiency of the autonomous vehicles.” .  

See also the teachings of Briggs above with regard to a tow truck only being able to tow one vehicle at a time and as such, when the tow truck is towing for AAA, the dealership must wait until the tow truck is finished.  See Briggs step 451 with regard to providing feedback to a dealership that must wait for a tow-truck to finish towing a AAA customer and the obviousness to combine in the rejection of corresponding parts of at least claim 1 above incorporated herein by reference.  

Regarding claim 12 and the limitation the computing system of claim 11, wherein the operations further comprise: 
determining a second company, i.e. UBER X, TAXI, etc., of the plurality of service entities, for which the autonomous vehicle is to perform at least one second vehicle service see Huang para [0053] above “carpool pairing” and the figures of Lomas above wherein it is understood that carpooling inherently requires a second rider using a second vehicle service request; 
indicating, to a second remote computing system associated with the second company, that the autonomous vehicle is available to perform the at least one second vehicle service for the second company via “carpool pairing” in Huang para [0053] above and the figure of Lomas; and 
obtaining data indicative of at least one second vehicle service assignment associated with the second company, wherein the at least one second vehicle service assignment is indicative of the at least one second vehicle service in the “carpool pairing” in Huang para [0053] above” wherein the optimized vehicle is chosen to be paired with the appropriate carpoolers to maximize the “social relevance” as well as the teachings of Lomas and Briggs above with regard to the different companies such as UBER, LYFT, etc. providing ridesharing, taxi services as well as towing/vehicle technical services.  
See the obviousness to combine in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  

Regarding claim 13 and the limitation the computing system of claim 12, wherein the autonomous vehicle is to perform the at least one first vehicle service for the first company during a first time period and the autonomous vehicle is to perform the at least one second vehicle service for the second company during a second time period given the BRI see Huang Figures 8 and 9 wherein it is understood that each “carpooler” will be picked up and dropped off based on the order and time they require.  See Huang para:
“[0056] In the present embodiment, the designated dispatch vehicle 110 calculates a route C as the optimised transportation route according to the start locations SL1-SL3 and the destination locations of the passengers 10_1-10_3, such that the designated dispatch vehicle 110 first transports the passenger 10_1, and then transports the passengers 10_2 and 10_3 along the route, and drops off the passenger 10_1 at the start location SL3 of the passenger 10_3.”  

And as per the teachings of Lomas, the vehicle could be summoned by any “company” that the autonomous vehicle the owner has is signed up to serve as a ridesharing vehicle.
Further, Briggs expressly teaches in para [0004] that roadside assistance services “rely on outside companies to supply tow trucks”.  Accordingly these “tow trucks” will be assigned jobs from one company such as ONSTAR to change a flat tire for one vehicle, then go on to service another vehicles battery for AAA and finally change a third vehicles water pump belt for a dealership somewhere else. 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of different companies “relying on outside companies to supply the vehicles” as taught by at least Briggs and Lomas above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous vehicle of Huang would include the ability to travel to a pick-up a specific technician to fix a vehicle using one of the services taught by Lomas and then travel autonomously to each destination to service a number of vehicles as taught by Briggs as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Briggs to and modify the prior art combination of Huang and Lomas as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 14 and the limitation the computing system of claim 13, wherein the computing system is onboard the autonomous vehicle, and wherein the autonomous vehicle comprises a first vehicle client 75associated with the first company and a second vehicle client associated with the second company see Huang Figures 1 and 2A above, Lomas and the teachings of Briggs above.  

Regarding claim 15 and the limitation the computing system of claim 14, wherein indicating that the autonomous vehicle is available to perform the at least one second vehicle service for the second service entity comprises: 
accessing, via the first vehicle client, a first application programming interface associated with the first service entity in Huang paras:
"[0030] In the present embodiment, the transportation request message TRM may include a location information (for example, a start location and an destination location) of the transportation object 10, a time information (for example, a transportation departure time) and other transportation conditions (for example, a route planning method, a road type restriction, etc.) set by the user. And 
[0049] For example, the user may set a setting condition of not to drive on highway. Under such premise, when the designated dispatch vehicle plans the driving route, if the planned route includes a route segment of the highway, the designated dispatch vehicle plans another route without the highway to replace the original driving route, so as to comply with the transportation requirement of the user/transportation object.” ; and 

accessing, via the second vehicle client, a second application programming interface (API) associated with the second service entity see Huang para:
[0051] Referring to FIG. 8, first, when the autonomous vehicles receive a plurality of transportation request messages sent by different transportation objects (step S710)…  On the other hand, when the autonomous vehicles determine that the transportation objects all have a carpool request, the autonomous vehicles perform carpool pairing according to the transportation request messages (step S740), so as to transport the paired transportation objects by using a same designated dispatch vehicle (step S750).”.  

Wherein it is understood that the recited first and second client connotes the “different transportation objects” in Huang step S710, and that each object, or “user” “sets the conditions” of their own route using their own first and second API’s through which  each object sends the TRM with their “transport conditions”. 

Regarding claim 16 and the limitation the computing system of claim 15, wherein indicating that the autonomous vehicle is available to perform the at least one second vehicle service for the second service entity comprises: 
generating a first communication based at least in part on the first application programming interface, the first communication indicating that the autonomous vehicle is available to perform the at least one first vehicle service for the first service entity; and 
generating a second communication based at least in part on the second application programming interface, the second communication indicating that the autonomous vehicle is available to perform the at least one second vehicle service for the second service entity se the rejection immediately above wherein it is understood that the “carpool pairing” connotes the claimed limitations because each user must know to which vehicle they are “paired”.  See Huang paras:
“[0052] Regarding the carpool pairing of the step S740 of the present embodiment, the autonomous vehicle basically performs the carpool pairing according to the start locations and the destination locations of the different transportation objects, and determines a pick-up and transportation sequence, such that the transportation objects with close start locations and destination locations can be paired and transported by a same autonomous vehicle, so as to improve a usage efficiency of the autonomous vehicles.

[0058] It should be noted that the step S720 of the embodiment of FIG. 8 is a step to be executed for passenger transportation. Regarding the logistics transportation, the dispatch flow thereof is unnecessary to determine whether there is a carpool request, but directly performs the carpool paring after receiving the transportation request message, so as to optimally plan pick-up and delivering routes of different articles.”  

Regarding claim 18 and the limitation the autonomous vehicle of claim 17, wherein the operations further comprise: 
determining a second service entity for which the autonomous vehicle is to perform one or more second vehicle services see Huang Figure 8 above step S720; 
terminating the first communication session with the first remote computing system associated with the first service entity occurs temporally after the first user sends they TRM; and 
establishing a second communication session with a second remote computing system associated with the second service entity see Huang Figure 8 above steps S720 and S740 wherein it is understood that each user requests to carpool temporally in sequence.  That is, the first user sends a TRM and sets an option for carpooling.  After the first user TRM is sent the session is terminated.  Subsequently a second user decides to carpool at which point the carpool pairing optimized driving routes starts to improve efficiency.  See Huang para:
“[0054] In the step S750 of transporting the paired transportation objects, the autonomous vehicle performs overlap comparison on the respective optimised driving routes of the different transportation objects, so as to plan an optimal carpool/transportation route to improve a transportation efficiency of the transportation objects.” 

Regarding claim 19 and the limitation the autonomous vehicle of claim 18, wherein the operations further comprise: 
obtaining, via the second communication session, data indicative of a second vehicle service assignment associated with the second company; and 
initiating a second motion control for the autonomous vehicle in accordance with the second vehicle service assignment see Huang Figures 8 and 9 and para:
“[0055] As shown in FIG. 9, passengers 10_1-10_3 are assigned as carpool passengers transported by the same designated dispatch vehicle 110, where the start locations of the passengers 10_1-10_3 are respectively SL1-SL3, and the destination location of the passenger 101 is the start location SL3 of the passenger 10_3.”.  

See also the teachings of Lomas and Briggs with regard to, inter alia the obviousness to provide multiple “companies” providing plethora “services” for the express benefit of “saving money” AND “providing coverage to a larger area” than one service provider can provide alone as explained in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  


Regarding claim 20 and the limitation the autonomous vehicle of claim 18, wherein establishing the second communication session with the second remote computing system associated with the second company comprises establishing the second communication session with the second remote computing system after terminating the first communication session with the first remote computing system see the rejection of corresponding parts of the claims above wherein it is understood that each TRM is transmitted in this manner, i.e. sequentially as they arrive.  
See Huang Figure 2a wherein it is understood that each transportation object communicates via its own communication session.  
See also the teachings of Lomas and Briggs with regard to, inter alia the obviousness to provide multiple “companies” providing plethora “services” for the express benefit of “saving money” AND “providing coverage to a larger area” than one service provider can provide alone as explained in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 20190096250 A1 to Nix; Molly Castle et al. teaches, inter alia Systems and Methods for Determining Whether an Autonomous Vehicle Can Provide a Requested Service for a Rider that would be obvious to incorporate into the references above for the benefit of determining to send and automated or human driver to the rideshare as explained in for example the ABSTRACT below:
“Systems and methods are directed to determining whether a trip request received from a rider can be assigned to be performed by an autonomous vehicle. In one example, a computer-implemented method for assigning an autonomous vehicle to perform a requested service includes obtaining, by a computing system comprising one or more computing devices, a vehicle service request from a rider. The method further includes obtaining, by the computing system, data associated with the rider making the vehicle service request. The method further includes determining, by the computing system, whether an autonomous vehicle can be assigned to perform the vehicle service request based at least in part on the data associated with the rider. The method further includes, in response to determining that an autonomous vehicle can be assigned to perform the vehicle service request, providing, by the computing system, trip request data to the autonomous vehicle.”.

US 20180012151 A1 to Wang; Kevin Sunlin teaches, inter alia an automated rideshare matching system that would be obvious to provide to the combination of references above for the express benefit of preventing “blacklisted” users from using the system as explained in  for example the ABSTRACT below:
“A method for providing a customized platform for facilitating prescheduling transport and delivery services based on estimated driver availability and compatibility with individual customers. A service provider and customer may be matched based on favorites, preferred or regular and a dispatch matrix of preferences, limitations, and indicators. Customers and service providers may create favorites lists, preferred lists, and blacklists according to feedback with each other to enable customers to receive service from their favorite service providers and vice versa, and prevent service between customers and service providers when blacklisted. Customers and drivers may also negotiate prices for requested services based at least in part on supply and demand. The method provides for automatically scheduling transportation services in which service requests are received and automatically scheduled based on a partner driver arrangement using a micro-dispatch system without live dispatching agent involvement.”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220808